DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 09/21/2021, with respect to rejections of claims 1-10 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 1-10 have been withdrawn, as independent claims 1 and 8 have been cancelled. 

Applicant’s arguments, see page 6, filed 09/21/2021, with respect to rejections of claims 8 and 9 have been fully considered and are persuasive.  The rejections of claims 8 and 9 under 35 U.S.C. 102 has been withdrawn, as independent claim 8 has been cancelled. 

Applicant’s arguments, see page 6, filed 09/21/2021, with respect to rejections of claims 1-3, 5, 7, and 10 have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 7, and 10 under 35 U.S.C. have been withdrawn, as independent claims 1 and 8 have been cancelled. 

Applicant's arguments filed 09/21/2021, regarding new claim 11 have been fully considered but they are not persuasive. 

On page 7, Applicant argues that Horn does not disclose or suggest “a flowmeter configured to measure a physical parameter of the fluid passing through the pipe, the flowmeter comprising at least one processing unit configured to compute a first processed data based on the physical parameter 
On page 8, Applicant argues that Horn does not disclose or suggest “a sensor configured to measure a parameter associated with the fluid flow through the pipe proximate the flowmeter and generate sensor data corresponding to the parameter”. However, Horn clearly has measuring devices capable of measuring flow through a pipe (see rejection of rejection of Claim 11 below)

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both Control room and Model.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both HMI and Memory.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Specification
The disclosure is objected to because of the following informalities: 
Index number 170 is used for both HMI and memory (as objected to for drawings). 
Index number 160 is used for the processing unit and control room.
Control room is 160 in specification, but 150 in drawings, but 150 is indexed as the virtual model.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11, 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 20160292325 A1), hereinafter "Horn".

Regarding Claim 11, Horn teaches a system for monitoring physical parameters of fluid passing through a pipe in a plant (Horn [0013] The present invention utilizes process measurements from any of the following devices: pressure sensors, differential pressure sensors, orifice plates, venturi, other flow sensors; also see Fig. 2 Pant A-Plant N 12a-12n; also see [0009] A general object of the invention is to improve operation efficiency of chemical plants and refineries; note that the listed sensors, especially , the system comprising: 
a flowmeter configured to measure a physical parameter of the fluid passing through the pipe (Horn [0013] The present invention utilizes process measurements from any of the following devices: pressure sensors, differential pressure sensors, orifice plates, venturi, other flow sensor; also see [0053] As an example only, consider the following measurements: a feed with the composition of 50% component A and 50% component B and a flow of 200 pounds per hour (90.7 kg/hr) and two product streams; note this is measuring total flow through the feed), the flowmeter comprising at least one processing unit configured to compute a first processed data based on the physical parameter measured by the flowmeter (Horn [0053] As an example only, consider the following measurements: a feed with the composition of 50% component A and 50% component B and a flow of 200 pounds per hour (90.7 kg/hr) and two product streams; also see [0034] the actual measured data; also see Fig. 1 Network 16, and note that the parameter sensor data is necessarily processed; note that there must be a processor present in order to send the digital flow data from the facility over the network); 
a gateway device in communication with the flowmeter (Horn Fig. 2 Network 16; also see [0030] The data cleansing system 10 may reside in or be coupled to a server or computing device 14 (including, e.g., database and video servers), and is programmed to perform tasks and display relevant data for different functional units via a communication network 16); 
a sensor configured to measure a parameter associated with the fluid flow through the pipe proximate the flowmeter and generate sensor data corresponding to the parameter (Horn [0036] The interface module 24 receives data from, for example, plant sensors and parameters via the network 16, and other related system devices, services, and applications; also see [0046] One or more steps can include manual operations or data inputs from the sensors and other related systems, as desired; also see [0053] the first with a composition 99% component A and a flow of 100 pounds per hour (45.3 ; and 
a server (Horn Fig. 2 Server 14) in communication with the gateway device and configured to receive the first processed data and the sensor data (Horn [0036] Also included in the data cleansing system 10 is an interface module 24 for providing an interface between the data cleansing system 10, one or more internal or external databases 26, and the network 16. The interface module 24 receives data from, for example, plant sensors and parameters via the network 16, and other related system devices, services, and applications; also see Fig. 2 and note that the server 14 is in communication with the network 16, in communication with the Plant data 12a-12n), the server comprising a virtual flowmeter model configured to compute a second processed data based on the first processed data from the flowmeter and the sensor data from the sensor (Horn [0034] Referring now to FIG. 2, it is preferred that the present data cleansing system 10 includes a reconciliation unit 22 configured for reconciling actual measured data from the respective plants 12a-12n in comparison with process model results from a simulation engine based on a set of reference or set points; also see [0053] The expected flow of the second product stream would be 100 pounds per hour (45.3 kg/hr) and the operator can therefore assess that the offset between the measurement and simulation is 5 pounds per hour (2.27 kg/hr); note that the Examiner considers the expected flow used to calculate the offset as the “second processed data”), wherein the second data is one of a calculated or an estimated value of the physical parameter (Horn [0033-0043]; in particular see [0033] The web-based platform 18 allows all users to work with the same information, thereby creating a collaborative environment for sharing best practices or for troubleshooting. The method of this invention provides more accurate prediction and optimization results due to fully configured models which can include, for example, catalytic yield representations, constraints, degrees of freedom, and the like; also see [0053] Based on the first-
Horn does not explicitly teach wherein the server is configured to provide the second processed data to at least the flowmeter. 
However, Horn does teach providing the “second processed data” to an operator for inspection and rectification (Horn [0054-0055] Individual measurements with large errors may be eliminated from the fitting algorithm and an alert message or warning signal raised to have the measurement inspected and rectified; and note that the offset between the first and second processed data of the instant application is for error detection and correction.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Horn to explicitly incorporate providing the “second processed data” to the flowmeter to compute the offset/error at the processor of the flowmeter, as the network is in two-way communication with the flowmeter. Additionally the Examiner takes official notice that providing the second data to the flow meter is conventional in order to calibrate the device or at least alert users of any offsets/errors (see Stewart et al. (“Fundamentals Of Flow Computers”, White Paper, Yokogawa, Oct. 2017)).

Regarding Claim 3, Horn teaches wherein the flowmeter is communicatively connected to at least one human machine interface (Horn Fig. 2 20 Interactive Display; also see [0031] displays, preferably in real time, related performance information on an interactive display device 20 accessible to an operator or user.).

Regarding Claim 5, Horn teaches wherein the second processed data is one or more results of simulation and/or results of computation, and/or reports of simulations and/or reports of computations carried out at the server (Horn [0034] Referring now to FIG. 2, it is preferred that the present data cleansing system 10 includes a reconciliation unit 22 configured for reconciling actual measured data from the respective plants 12a-12n in comparison with process model results from a simulation engine based on a set of reference or set points; also see [0053] Based on the first-principles model, the total feed must equal the total product and the total amount of A or B in the feed must equal the total amount of A or B in the product. The expected flow of the second product stream would be 100 pounds per hour (45.3 kg/hr); see Fig. 3 106 Generate Plant Process Model).

Regarding Claim 7, Horn teaches wherein the second processed data is an estimate of temperature of the fluid flowing through the flowmeter (Horn [0035] As an example only, kinetic or other associated plant parameters relating to temperatures, pressures, feed compositions, fractionation columns, and the like, are received from the respective plants 12a-12n. These plant parameters represent the actual measured data from selected pieces of equipment in the plants 12a-12n during a predetermined time period. Comparisons of these plant operational parameters are performed with the process model results from the simulation engine based on the predetermined threshold values; also see [0053] and note that the example can be performed using temperature in place of flow as the parameter of interest; also see [0053] and note that the parameter of flow can be substituted for temperature within the example).

Regarding Claim 9, Horn teaches wherein the second processed data is further provided to one or both of a control room, or a mobile/hand-held device (Horn [0055] If a measurement is determined .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horn (as stated above) in view of Stewart et al. (“Fundamentals Of Flow Computers”, White Paper, Yokogawa, Oct. 2017), hereinafter "Stewart" .

Regarding Claim 2, Horn is not relied upon to teach wherein the flowmeter further comprises a memory to store at least one of first processed data, measured data and the received second processed data.
Stewart teaches wherein the flowmeter further comprises a memory to store at least one of first processed data, measured data and the received second processed data (Stewart p. 4, Col. 2: The processor board also has power supply regulators, microprocessor, memory, analog/digital converters, analog inputs/outputs, digital inputs/outputs, signal conditioning, as well as several supporting circuitries; also see p. 8, Col. 1: Historical Data can be stored in the flow computer’s memory on an hourly or daily basis.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Horn in view of Stewart to incorporate wherein the flowmeter further comprises a memory to store at least one of first processed data, measured data and the received second processed data, because using a flow computer that explicitly includes a memory is an obvious substitution that would produce a predictable solution within the disclosure of Horn.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (as stated above) in view of Hies et al. (US 20150127275 A1), hereinafter "Hies" .

Regarding Claim 4, Horn is not relied upon to teach wherein the virtual model is a Finite Element Multiphysics model.
Hies teaches the virtual model is a Finite Element Multiphysics model (Hies [0073] The method often includes a step of simulating a second flow rate using a finite element method according to the type data, the position data, and the orientation data of the liquid disturbance element; also see [0074] The finite element method can include a Computational Fluid Dynamics (CFD) method although other flow simulating methods, which are discrete and continuous, are also possible. The CFD method generally produces more results while requiring a large computing resource.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to further modify the combination of Horn in view of Hies to incorporate the virtual model is a Finite Element Multiphysics model, because finite element analysis is a flow simulating method (Hies [0073-0074]).

Regarding Claim 6, Horn is not relied upon to teach wherein the second processed data is a calculated value of viscosity.
Hies teaches the second processed data is a calculated value of viscosity (Horn [0005] The shape of the profile when "fully developed" is a function of the viscosity and roughness of the pipe wall.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to further modify the combination of Horn in view of Hies to incorporate the second processed data as a calculated value of viscosity, because in most applications, the viscosity is not well known and the effective roughness of the pipe wall is typically never defined. As a result, the profile factor in "fully developed flow" can vary by +/-10% depending on the fluid viscosity and wall roughness (from laminar flow regimes up to turbulent flow regimes) (Hies [0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horn (as stated above) in view of OPC Foundation (Unified Architecture, July 03 2014, OPC Foundation, https://web.archive.org/web/20140703063709/https://opcfoundation.org/about/opc-technologies/opc-ua/).

Regarding Claim 10, Horn is not relied upon to teach wherein the first processed data and second processed data are communicated using data model and protocols based on OPC-UA.
The Examiner takes official notice that communicating using data model and protocols based on OPC-UA is conventional in the art (see attached NPL OPC Foundation (Unified Architecture, July 03 2014, OPC Foundation, https://web.archive.org/web/20140703063709/https://opcfoundation.org/about/opc-technologies/opc-ua/)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Horn to incorporate communicating using data model and protocols based on OPC-UA, because the OPC Unified Architecture (UA), released in 2008, is a platform independent service-oriented architecture that integrates all the functionality of the individual OPC Classic specifications into one extensible framework (see attached NPL OPC Foundation (Unified Architecture, July 03 2014, OPC Foundation, https://web.archive.org/web/20140703063709/https://opcfoundation.org/about/opc-technologies/opc-ua/)). Additionally, combining the prior art elements by incorporating a specific communication protocol will yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pizzuti et al. (EP 3056873 A1).
Reese et al. (US 20140041459 A1) discloses Accuracy Improvement in Flowmeter Systems.
Hies et al. (KR 20150008444 A) discloses a Flow Meter System.
Mittal (EP 3800323 A1) discloses a Virtual Flow Meter Method and System for Monitoring Flow of an Oil Well in an Industrial Environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        11/23/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863